DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Applicant argues: Hauri teaches that alignment rod (7) can be secured by knurled screw (7b) to fork (5m) on reference device “guide”; however, Hauri does not disclose: 
an orienting indicator shaped to receive and contact at least a portion of the fixed landmark that is adapted to be disposed on the patient tissue;
the fixed landmark is separate from the stock instrument, and from the guide; and
the fixed landmark is adapted to be disposed on patient’s tissue.
Response: In response to Applicant's argument regarding the term "separate", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "separate" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
In this case, the specification of the present application, refers to the orienting feature as (540, Fig.6), which is separate from landmark (744), however, they are configured to be attached to one another [Fig.7 and ¶52 of the publication]. The office agrees with the Applicant that Hauri discloses that the alignment (7) can be secured by knurled screw (7b) to fork (5m). However, the fact that Hauri discloses that the rod (7) can be secured to the fork (5m) does not eliminated that at least a portion of rod is configured to be received in fork “enter into a predetermined orienting relationship”, as shown in Fig.5. Moreover, such configuration of securing the rod to the fork does not eliminate the fact that the rod is separate from the stock instrument and the guide, wherein, if the rod and the fork are not separate, there will be no need for the knurled screw (7b) which can be used for securing the rod to the fork. Accordingly, a PHOSITA considering the entirety of Hauri would understand that rod (7) and fork (5m) are separate components and are capable of being attached by screw (7b).
Furthermore, the office respectfully directs the Applicant to (Fig.5 of Hauri), wherein rod (7) is shown to be disposed on a patient’s tissue.
Applicant argues: previously, when an RCE was filed on 11/02/2020, the office has argued “a landmark fixed to a patient” is not stated in the claim and is therefore irrelevant. Now, claim 16, requires “a fixed landmark adapted to be disposed on the patient tissue”.
Response: the office is of the position that a PHOSITA giving the claims their broadest reasonable interpretation, in consistence with the requirements of MPEP 2111, would clearly understand that the recitation of “a landmark fixed to a patient” carries a different meaning from 
In view of the preceding explanation, the office respectfully asserts that Hauri discloses all the limitations of claim 16, and the rejection is hereby maintained.
Applicant argues: Matsen is silent regarding a fixed landmark adapted to be disposed on patient tissue, that is separate from the drill guide and the handle, and the orienting feature is configured to enter into a predetermined orienting relationship with the fixed landmark.
Response: the office takes alternative interpretation for the “fixed landmark”, wherein at least a portion of drill bit (54) defines a fixed landmark separate from instrument (70) and guide (50), capable of entering into a predetermined orienting relationship with the orienting feature, defined by at least a portion of (44), and capable of being disposed on tissue, Fig.9. Claim amendment necessitated the new ground of rejection.   
Applicant argues: Dodds fail to disclose a fixed landmark separate from the stock instrument and the guide, wherein component (642) is coupled to instrument (632), and is not separate from the instrument as required by claim 16.
Response: In response to Applicant's argument regarding the term "separate", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "separate" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
In this case, the specification of the present application, refers to the orienting feature as (540, Fig.6), which is separate from landmark (744), however, they are configured to be attached to one another [Fig.7 and ¶52 of the publication]. In Dodds, the office is of the position that if component (642) is not a separate component from instrument (632), there was going to be no need for an adjustment screw (660) for attaching them together. Accordingly, a PHOSITA considering the entirety of Dodds would understand that component (642) and instrument (632) are separate components and are capable of being attached by screw (660).
Applicant argues: Applicant directs the office to “In re Jung” case, and argues that the office violates 35 USC 132 and also 35 CFR 1.104(c)(2), and argues that the office failed to explain why the cited portions of Orbay meet each claim limitations. 
Response: the office disagrees with the Applicant stating that the office violated at least 35 USC 132. The office directs the Applicant to that in the In re Jung, it was determined that “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must "notify the applicant," "stating the reasons for such rejection," "together with such information and references as may be useful in judging the propriety of continuing prosecution of his application." 35 U.S.C. § 132. Here, the examiner's discussion of the theory of invalidity (anticipation), the prior art basis for the rejection (Kalnitsky), and the identification of where each limitation of the rejected claims is shown in the prior art reference by specific column and line number was more than sufficient to meet this burden.” Emphasis added.
In this case, the office had set forth the statutory basis of the rejection, the reference relied upon, and identified where each limitation of the rejected claims is shown in the prior art reference, which in combination is respectfully asserted to be more than sufficient to meet the prima facie burden in view of In re Jung. See pages 29 – 31 of the non-final rejection.
Applicant argues: the office does not explain how the portion of 122 allegedly is configured to enter into a predetermined orienting relationship with the alleged landmark 190, 
Response: as a primary matter, the office directs the Applicant to that there was more components from Orbay cited in the office action as alternatives to landmark 190, which were not mentioned in the argument. For example, the office action page 30, referred to component 170 or 180 as alternatives to 190. Accordingly, the office is unclear if the Applicant agrees that any of 170 or 180 meets claimed fixed landmark but not 190, or the Applicant does not agree with any of 170, 180 or 190 to read on the claimed fixed landmark.
Furthermore, it has been held that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
In this case, the office action relied on the clear drawings of Orbay, and identified that the orienting feature is defined by at least a portion of (122) which is capable of aligning with a fixed landmark (170, 180 or 190). When reviewing at least [¶54] of Orbay, member (122) is explained to include holes (124, 126 and 128) defining portions of (122), are configured to overlie screw holes (20, 22 and 24) which are configured to receive screws [190, ¶57]. Accordingly, a PHOSITA considering the entirety of Orbay would understand that at least a portion of 122, i.e. by at least one of the holes (124, 126 and 128) is capable of aligning with at least one of screws (190). 
According to the alternative interpretation, Orbay discloses in [¶55] wherein 170, 180 and 190 are capable of being assembled together and to be inserted through at least one of the holes (124, 126 and 128). Accordingly, a PHOSITA considering the entirety of Orbay would 
Applicant argues: screws 190 of Orbay are not separate from device 10.
Response: In response to Applicant's argument regarding the term "separate", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "separate" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
In this case, the specification of the present application, refers to the orienting feature as (540, Fig.6), which is separate from landmark (744), however, they are configured to be attached to one another [Fig.7 and ¶52 of the publication]. In this case, the indication of Orbay in [¶57] that the screws 190 are to be inserted into holes (20, 22 and 24) are clear indication that they are separate components and configured to attach to one another. Accordingly, a PHOSITA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "520" and "530" have both been used to designate guide, i.e. see [para.38 of the application publication].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particular surgical tools, i.e. forceps, hex wrench, hemostat or kocher tool, in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 20 and 22 are objected to because of the following informalities:  
In claim 20/II.2-4, the recitation of “the orienting indicator extending from the orienting feature to point toward the fixed landmark on the patient tissue” should read as “the orienting indicator extending from the orienting feature to point toward the fixed landmark when disposed on the patient tissue”, for clarity.  Appropriate correction is required.
In claim 22/II.6-7, the recitations of “surgical tools” should read as “surgical tool”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 / 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2 – 8, 10 – 13 and 16 – 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hauri et al. (US Pat.6554837 B1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauri et al. (US Pat.6554837 B1) supported by Lang et al. (US Pub. 2007/0198022 A1).
Claim 16, Hauri discloses a guide and a stock instrument in combination [abstract, Figs.3, 5 and 13, defined by at least portions of the assembly having components 3 and 5], comprising: 
the stock instrument [defined by at least a portion of 3, Figs. 1] including guide interacting features (defined by at least two of features 3B, 3C, 3D, 3E, 3F and/or 3G), a lower instrument surface adapted to abut a patient tissue (defined by at least surface portion of 3 facing the bone 1, Fig.1B) and an upper instrument surface configured for contacting the guide (defined by at least surface portion of 3 facing away from the bone 1, Fig.1A), one or more of the guide interacting features being drill guides and defining a passage extending through the stock instrument between the lower and upper instrument surfaces (wherein at least one of features 3B, 3C, 3D, 3E, 3F and/or 3G defines a through passage, and capable of being used as a drill guide, as for having substantially identical structure to the claimed interacting features and capable of guiding an object therethrough, such as fastening means 4 and/or a drill, col.4/II.40-55, wherein a drilling jig is configured to be placed on the bores for drilling holes into the bone); 
the guide [at least a portion of 5, i.e. 5h, Figs.2] including a lower guide surface (defined by at least a surface portion facing down, Fig.2A, towards instrument 3, Fig.3) and an upper guide surface (defined by at least a surface portion facing up, Fig.2A, away from instrument 3, Fig.3), the lower guide surface being contoured to substantially mate with at least a portion of the upper instrument surface of the stock instrument [Figs.3 and 13], the lower guide surface 
a mated guide assembly of the guide and the stock instrument formed upon the instrument guiding features being mated with some of the guide interacting features [col.4/II.66-col.5/II.9, wherein the assembly is formed upon securing the 3 and 5 together by mating at least portions of 5c and/or 5g with some of the features 3F and/or 3B], the mated guide assembly being displaceable (wherein the assembly 3 and 5 is capable of being displaced relative to other components of the device and/or relative to at least portions of the anatomy),
wherein the guide having an orienting feature capable of entering into a predetermined orienting relationship with a fixed landmark adapted to be disposed on the patient tissue [the orienting feature is defined by at least a portion of 5m capable of entering predetermined orienting relationship with at least a portion of rod 7, defining a fixed landmark, and wherein the at least a portion of rod 7 is capable of being disposed on patient’s tissue, Fig.5; or according to alternative interpretation, at least a portion of arm 10&13, defining the orienting feature, capable of entering predetermined orienting relationship with at least a portion of saw 12, defining a fixed landmark capable of being disposed on patient’s tissue, Figs.13].
Claims 2 – 8, 10 – 13 and 17 – 24, Hauri discloses the limitations of claim 1, as above, and further, Hauri discloses (claim 2) wherein the orienting feature includes an orienting indicator (defined by at least a portion of 5m or arm 10&13, i.e. at least a portion of the notch extending through 5m or 13l), and the orienting indicator achieves a predetermined signaling (claim 20) wherein the orienting indicator is disposed at a distal end of the orienting feature and spaced apart from the guide, the orienting indicator extending from the orienting feature to point toward the fixed landmark on the patient tissue [wherein at least a portion of the notch defined by 5m, defining the orienting indicator, being at a far end of 5m, defining a distal end of the orienting feature away from at least a portion of guide 5, and extend from the far end towards a point where it connects with at least a portion of rod 7 when disposed on patient tissue, Figs.3 and 5]; (claim 3) a pin (at least a portion of 7 defines a pin), the pin comprising said fixed landmark and is adapted to be fastened in place on the patient tissue [Fig.5, capable of being fastened relative to the anatomy at a desired place, i.e. by being received in the notch of 5m and/or by knurled screw, Fig.5]; (claim 5) wherein one of the guide interacting features of the stock instrument and the instrument guiding features of the guide is a protrusion, and the other one of the guide interacting features and the instrument guiding features is a cavity, and the protrusion and the cavity mating together to engage the guide and the stock instrument together in said fixed relative orientation [Figs. 1-2, col.4/II.66-col.5/II.9, wherein one of the features of guide 5 defining protrusion is configured to engage with one feature of instrument 3 defining cavity]; (claims 6 – 7) wherein the guide is a custom-manufactured guide capable for a specific patient; and wherein the guide is a modified stock guide, the modified stock guide being formed responsive to at least one of preoperative imaging of the patient tissue and preoperative selection of the stock instrument (wherein the final product of the guide has custom features configured to correspond to features on the anatomy, i.e. femur).  NOTE:  The (claim 8) wherein the stock instrument includes at least one patient tissue modification feature (defined by at least one of features 3B, 3C, 3D, 3E, 3F and/or 3G), the patient tissue modification feature capable of indicating a predetermined location for a patient tissue modification procedure when the stock instrument has achieved a desired orientation on the patient tissue [col.4/II.40-55]; (claim 12) wherein the mated guide assembly is capable of being displaced when the lower instrument surface of the stock instrument is in contact with the patient tissue [knowing that the patient’s tissue is not part of the claimed instrument, col.4/II.66-col.5/II.9, and the guide and stock instruments are securable relative to each other, and exhibit substantially identical structure to that claimed, thereby inherently capable of performing the claimed functions if one desire to do (claim 17) wherein displacement of the mated guide assembly also capable of displacing the orienting feature into a predetermined signaling relationship with the fixed landmark on the patient tissue [wherein movement of at least a portion of 5 when connected to at least a portion of 3 is capable of moving at least a portion of 5m relative to and/or with at least a portion of 7 on the patient tissue, wherein 3 and 5 being connected to one another and being connectable to 7, Figs. 2-5]; (claim 18) wherein the guide interacting features are cavities, wherein the instrument guiding features are protrusions, and wherein each of the protrusions is configured to enter each of the cavities to engage the stock instrument and the guide in the predetermined relationship [wherein at least 3b and 3f define cavities, Figs.1, and 5c and 5g define protrusions, Figs.2, and the protrusions configured to engage the cavities forming the assembly, Fig.3]; (claim 21) wherein the orienting feature includes an arm extending away from the guide toward the fixed landmark upon the guide and the stock instrument being mated together as the mated guide assembly [wherein the at least a portion of 5m defines an arm extending away from at least a portion of 5, Figs.2 towards at least a portion of rod 7, or according to an alternative interpretation, at least a portion of 7c defines at arm extending away from at least a portion of 5 towards at least a portion of 7e, Fig.5, or according to alternative interpretation, at least portion of 5m and a portion of 7c defines an arm extending away from at least a portion of 5 towards at least a portion of 7c, Fig.5, or according to an alternative interpretation, at least a portion of 10 and 13 defines an arm extending away from at least a portion of 5 towards at least a portion of 12, Figs. 13], and wherein the orienting feature includes an orienting indicator shaped to receive and contact a portion of the fixed landmark to form a predetermined signaling relationship indicative of the mated guide assembly (claim 4) wherein the arm is configured to be spaced apart from the fixed landmark upon the orienting feature being in a predetermined signaling relationship with the fixed landmark [wherein at least a portion of 5m, defining the arm, is capable of being positioned /oriented as desired, in a spaced apart configuration, relative to at least a portion of 7, defining the fixed landmark, being separable components, col.6/II.28-55]; (claim 10) wherein part of the upper guide surface is parallel with a surface of the arm [wherein at least a portion by 5p towards the left side, defining a part of the upper guide surface, is parallel with at least a surface portion of at least a portion of 5m towards the right side, Fig. 2a, or at least an upper surface portion of 5 is parallel to at least a surface portion of 7c or 7a]; (claim 11) wherein the arm extends away from the upper guide surface in a direction away from the upper guide surface that is transverse to a direction from the upper guide surface towards the lower guide surface [wherein at least a portion of 7c, defining the arm, extends away from a portion of 5, i.e. 5m and transverse a direction of 5m, defining a direction from the upper to lower guide surfaces, Fig.5, or according to an alternative interpretation, at least a portion of 10 and/or 13 defines an arm portion extending transverse to 5m, Figs.13]; (claim 13) wherein part of the upper guide surface lies in a plane that is coplanar with a plane defined by the arm [wherein at least a portion by 5p, on the left side of 5r, Fig.2a, defining a part of the upper guide surface is coplanar with a plane defined (claim 22) wherein one of the instrument guiding features that is configured to mate with one of the guide interacting features in the mated guide assembly is configured to be manipulated by particular surgical tool [wherein feature 5c is configured to be manipulated by tool 5d], although, Hauri does not explicitly disclose wherein the feature is capable of being manipulated by a tool being forceps, hex wrench, hemostat or kocher tool. One of ordinary skill in the art would have been motivated to use a known clamping tool, i.e. forceps, hemostat or kocher tool for manipulating feature (5c) of Hauri, as an alternative tool to the lever to facilitate manipulating the feature from a remote distance from the guide [evidenced by Vasconcelos et al. (US Pat. 5104397) teaching a forceps (10, Fig.1) for clamping and manipulating at least a portion of surgical tool 26]; (claim 23) wherein the stock instrument includes a securing feature configured to receive a pin to secure the stock instrument to the patient tissue [wherein instrument 3 includes at least one of holes 3d and 3e, any capable of receiving a pin “screw 4 or Steinmann nail”, col.4/II.31-55]; (claim 24) wherein the orienting feature is configured to contact the fixed landmark, a predetermined signaling relationship defined by the orienting feature contacting the fixed landmark [Fig.5, according to one interpretation, at least a portion of 5m contacts at least a portion of rod 7 to define a predetermined signaling relationship].
Claim(s) 16 and 18 – 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsen, III et al. (US Pat.5030219), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen, III et al. (US Pat.5030219).
Claims 16 and 18 – 19, Matsen discloses guide and a stock instrument in combination [abstract, Figs.5 – 9, defined by at least portions of the assembly having components 50 and 70], comprising: 
the stock instrument [defined by at least a portion of 70] including guide interacting features (defined by at least two portions of 78, i.e. at least two of the interfaces / connections / edges between adjacent flats of the octagonal prism shape of 78, and/or 84, 86 and/or 88), a lower instrument surface adapted to abut a patient tissue (defined by at least surface portion facing the bone, i.e. 72) and an upper instrument surface configured for contacting the guide (defined by at least surface portion facing away from the bone, i.e. by 78, Figs.6-8), one or more of the guide interacting features being drill guides and defining a passage extending through the stock instrument between the lower and upper instrument surfaces (wherein at least one of features 84, 86, 88 define through passages, col.5/II.67-col.6/II.3); 
the guide [at least a portion of 50] including a lower guide surface (defined by at least a surface portion facing down, towards instrument, i.e. by 58) and an upper guide surface (defined by at least a surface portion facing up, away from instrument , i.e. by 48), the lower guide surface being contoured to substantially mate with at least a portion of the upper instrument surface of the stock instrument [Figs.3 – 5 and 9] the lower guide surface including instrument guiding features configured to mate with some of the guide interacting features of the stock instrument (defined by at least two portions of 52, i.e. at least two of the interfaces / connections / edges between adjacent flats of the corresponding octagonal prism shape of 52) such that the guide and the stock instrument are capable of being disposed together in a fixed relative orientation [col.4/II.57-68]; and  

wherein the guide having an orienting feature capable of entering into a predetermined orienting relationship with a fixed landmark adapted to be disposed on the patient tissue [the orienting feature is defined by at least a portion by 44 capable of being positioned relative to at least a portion of 54 defining the fixed landmark], the fixed landmark separate from the stock instrument and the guide [wherein 54 is separate from 50 and 70; however, being attachable thereto]. 
With regards to claim 18, Matsen discloses wherein guide interacting features are protrusions, and the instrument guiding features are cavities, and wherein each of the protrusions is configured to enter each of the cavities to engage the stock instrument and the guide in the predetermined orienting relationship [Fig.6, shows the male portion 78 defines protrusions of the octagonal, while female portion 52 defines corresponding cavities for mating with the protrusions, i.e. Figs.3 and 5 show when the features are mated with one another]. 
Although, Matsen does not disclose wherein the guide interacting features are cavities and the instrument guiding features are protrusions, which is a reversal configuration to that disclosed by Matsen. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide (50) having the male portion (78) defining the protrusions, and the instrument (70) having the female portion (52) defining the cavities, for the sake of providing alternative functionally equivalent configuration for coupling the 
With regards to claim 19, Matsen discloses wherein the guide of the mated guide assembly overlaps a portion of the upper instrument surface of the stock instrument [Fig.6, wherein at least a portion of 50 overlaps at least a portion of an upper surface of 70], and wherein an octagonal guide interacting features and an octagonal instrument guiding feature of the instrument guiding feature are capable of facilitating an impartation of torque on the mated guide assembly [Fig.6, wherein 78 and 52 define octagonal features, which defines protrusions and cavities configured to attach one another capable for torque application].
Although, Matsen discloses the features (78 and 52) each has an octagonal shape, Matsen discloses that such features may have any desired shape to permit coupling the guide and instrument to one another in a desired orientation [Fig.6, wherein 78 and 52 define octagonal features, which defines protrusions and cavities configured to attach one another capable for torque application, col.5/II.1-14]. This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the features (78 and 52) having hexagonal shapes, being an alternative configuration that can maintain relative orientation between the guide and the instrument and prevents relative rotation, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of maintaining relative orientation and preventing relative rotation between assembled components. In re Dailey and Eilers, 149 USPQ 47 (1966). 
Claim(s) 6 – 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b)/(e) as being anticipated by Dodds et al. (WO 2009/001083) / (US Pub. 2011/0245835 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodds et al. (WO 2009/001083) / (US Pub. 2011/0245835 A1). 
Dodds discloses a guide and a stock instrument in combination [abstract, Fig.20] comprising the stock instrument (644) including guide interacting features (defined by bores configured to receive ends 652 and 654, and/or the male/female connection between ends 652 and 654, and/or bore configured to receive pin 650), lower and upper surfaces (defined by at least surface portions facing and facing away from the anatomy 640), at least one of the features being drill guide and defining through passage between lower and upper surfaces (defined by the bore configured for receiving pin 650); the guide (646) including lower and upper surfaces (defined by surface portions facing and facing away from instrument 644), the lower surface contoured to substantially mate with the upper surface of the instrument [Fig.20], the lower surface including instrument guiding features (652 and 654 and/or the male/female connection between ends 652 and 654) configured to mate with some of the guide interacting features of the stock instrument such that the guide and the instrument are disposed together in a fixed relative orientation [Fig.20], and a mated guide assembly of the guide and the instrument is formed upon mating the features together, which is capable of being displaced (wherein the guide and instrument can be secured together by 652 and 654); wherein the guide having an orienting feature (i.e. 632) capable of entering predetermined orienting relationship with a fixed landmark (i.e. 660 alone or in combination with 642) adapted to be disposed on the patient tissue (Fig.20), the fixed landmark separate from the stock instrument and the guide (Para.121, wherein at least screw 660 is configured to attach 642 and 632); and wherein the guide is a patient specific guide NOTE:  The claimed phrases “being custom manufactured or modified from a stock guide” (claims 6 - 7) are treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Orbay et al. (US Pub. 2006/0189996 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orbay et al. (US Pub. 2006/0189996 A1).
Claim 16, Orbay discloses guide and a stock instrument in combination [abstract, Figs.1– 23, defined by at least portions of the assembly having components (10 or 210), 100 and 122], comprising: 
the stock instrument [defined by at least a portion of 10 or 210] including guide interacting features (defined by at least two holes of 10 by 12, i.e. 62, 64, 66, 28, 30, 32 and/or 34, among the other holes shown in Figs. 1- 4 extending into instrument 10 and/or grooves 76), a lower instrument surface adapted to abut a patient tissue (defined by at least surface portion facing to the right, Fig.2) and an upper instrument surface configured for contacting the guide (defined by at least surface portion facing to the left, Fig.2), one or more of the guide interacting features being drill guides and defining a passage extending through the stock instrument between the lower and upper instrument surfaces (wherein at least one of features 62, 64, 66, 28, 30, 32 and/or 34 defines through passage, Figs. 1 and 5); 
the guide [at least a portion of 100 by 102] including a lower guide surface (defined by at least a surface portion facing towards instrument 10, i.e. Figs. 10-11) and an upper guide surface 
a mated guide assembly of the guide and the stock instrument formed upon the instrument guiding features being mated with some of the guide interacting features [Figs.9-12], the mated guide assembly being displaceable (wherein the assembly is capable of being displaced relative to at least portions of the anatomy);
wherein the guide having an orienting feature capable of entering into a predetermined orienting relationship with a fixed landmark adapted to be disposed on the patient tissue [the orienting feature is defined by at least a portion of 100 by 122 including at least one of holes 124, 126 and 128, wherein at least one of holes 124, 126 and 128 is capable of entering a predetermined orienting relationship with at least one of screws 190, Figs.13-14, ¶50, or alternatively, with 170, 180 and/or 190, Figs.21-24, ¶55], the fixed landmark separate from the stock instrument and the guide [wherein the fixed landmark is attachable to the orienting feature].
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smisson et al. (US Pub. 2008/0140128 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smisson et al. (US Pub. 2008/0140128 A1).
Claim 16, Smisson discloses guide and a stock instrument in combination [abstract, Figs.1– 7, defined by at least portions of the assembly having components 12, 14, 16 and 18], comprising: 
the stock instrument [defined by at least a portion of 12, Fig.2] including guide interacting features (defined by at least a portion of at least two of 20, 22 and/or 24), a lower instrument surface adapted to abut a patient tissue (defined by at least surface portion of 34, Fig.3) and an upper instrument surface configured for contacting the guide (defined by at least surface portion of 26), one or more of the guide interacting features being drill guides and defining a passage extending through the stock instrument between the lower and upper instrument surfaces (wherein at least one of holes 20 being through hole, Fig.2); 
the guide [at least a portion of 14, 16 and/or 18] including a lower guide surface (defined by at least a lower surface portion of 28 and/or 16, facing surface 26 of the instrument 12) and an upper guide surface (defined by at least an upper surface portion of 28 and/or 16, facing away from surface 26 of the instrument 12), the lower guide surface being contoured to substantially mate with at least a portion of the upper instrument surface of the stock instrument [Fig.1, ¶37-¶38] the lower guide surface including instrument guiding features configured to mate with some of the guide interacting features of the stock instrument (defined by at least two of 46 and/or 48) such that the guide and the stock instrument are capable of being disposed together in a fixed relative orientation [para.39]; and  
a mated guide assembly of the guide and the stock instrument formed upon the instrument guiding features being mated with some of the guide interacting features [Fig.1], the mated guide assembly being displaceable (wherein the assembly is capable of being displaced relative to at least portions of the anatomy);
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775